DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1, Statutory Category: Yes, the claim 1 is a system (apparatus) claim and therefore falls in the statutory category of machines.
Step 2A- Prong 1: Judicial Exception Recited: Yes, the claim recites: “identify one or more patterns associated with the one or more users” and “allocate the one or more resources to the one or more users based on the one or more patterns”. As drafted, the claim as a whole recites a system (apparatus) that including steps that could be performed in the human mind, but for the recitation of generic computing components. The human mind can determining/identifying/evaluating the utilization pattern and planning/scheduling for the allocation based on the identified utilization pattern. For example, a person can easily identifying/evaluating/determining/judging how a particular application are frequently used by a user in a period of time, if the person determining that the particular application is more frequently used (pattern, more frequently usage pattern) in the period of time, the person will evaluating/determining/judging that more resource may be needed, therefore, planning/scheduling for the allocation of resource based on the identified utilization pattern. Therefore, but for the recitation of generic computing components, these steps may be a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Therefore, yes, the claims do recite judicial exceptions.
Step 2A- Prong 2: Integrated into a practical Application: No, this judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitations that “register one or more users of an entity to a closed distributed register; register one or more resources of the entity to the closed distributed register” which is insignificant extra-solution activity and merely data storing (see MPEP § 2106.05(g)). In addition, “at least one network communication interface”,  “at least one non-transitory storage device”, “at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device”, “entity”, “environment of the entity” and “one or more entity systems” are directed to Applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))). Further, “establish a communication link with one or more entity systems” which is merely providing a generic communication link, and therefore establishment of the communication link is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. In other words, the communication link is a generic component, just like the at least one network communication interface, non-transitory storage device, and processing device above, and establishing the communication interface merely enables or implements its use as a “tool” to facilitate identification of the patterns (judicial exception) (see MPEP 2106.05(b)) and MPEP 2106.05(h))). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept: No. As discussed with respect to Step 2A prong Two, the additional elements “at least one network communication interface”, “at least one non-transitory storage device”, “at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device”, “entity”, “environment of the entity” and “one or more entity systems” are directed to Applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))).  In addition, the limitation “register one or more users of an entity to a closed distributed register” and “register one or more resources of the entity to the closed distributed register” (insignificant extra-solution activity and merely data storing (see MPEP § 2106.05(g)) and the limitation of “establish a communication link with one or more entity systems” (Applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))) which are additionally well understood, routine, conventional activity (see MPEP § 2106.05(d)). 
Courts have identified “receiving and transmitting data, storing and retrieving information” as well understood, routine, conventional (see MPEP §2106.05(d)(II)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h))). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A. These additional elements and combination of the elements does not amount to significant more than the exception itself or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the registering steps were considered to be extra-solution activity in Step 2A as insignificant extra-solution activity and merely data storing, and establishing step was considered as Applying the judicial exception with, or by use of, a particular machine and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field.
The registering step is for purpose of merely data storing, and this can be reached on one of court case (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP §2106.05(d)(II) iv.). Additionally, the establish step is for purpose of data communication, and this can be reached on one of court case (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) see MPEP §2106.05(d)(II) i). Accordingly, a conclusion that the registering and establish steps are well understood, routine, conventional activity is supported under Berkheimer options 2.

For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible. 

Independent claims 8 and 15 are rejected for the same reason as claim 1 above. Claim 8 further recites “at least one non-transitory computer-readable medium having computer-readable program code” and “one or more executable portions”. These additional elements are directed to Applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).

With respect to the dependent claim 2, the claim elaborates that wherein the at least one processing device is configured to identify the one or more patterns based on tracking activity of the one or more users via the one or more entity systems for a period of time. (“tracking” activity of the one or more users as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 3, the claim elaborates that wherein the at least one processing device is configured to: in response to identifying the one or more patterns of the one or more users, storing the one or more patterns in a data repository. (“Storing” as being treated as insignificant extra-solution activity and merely data storing (see MPEP § 2106.05(g)), and this can be reached on one of court case (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP §2106.05(d)(II) iv.)).

With respect to the dependent claim 4, the claim elaborates that wherein the at least one processing device is configured to: determine that at least one user is deviating from an established pattern associated with the at least one user based on the communication link with the one or more entity systems; identify that at least one resource of the one or more resources is allocated to the at least one user; and reallocate the at least one resource to at least one other user. (“determining” that at least one user is deviating from an established pattern, “identifying” resources and performing scheduling/planning of “reallocate” as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 5, the claim elaborates that wherein the at least one processing device is configured to: receive a request from a first user to reserve a first resource for a future time period, via the one or more entity systems; and in response to receiving the request from the first user, allocate the first resource to the first user for the future time period. (“receiving” step: courts have identified “receiving and transmitting data, storing and retrieving information” as well understood, routine, conventional (see MPEP §2106.05(d)(II)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In addition, planning/scheduling the “allocating” based on the received request as being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind. In addition, the claim as a whole is a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respect to the dependent claim 6, the claim elaborates that wherein the one or more resources comprise at least one of tangible resources, intangible resources, digital resources, and dependent resources (These additional elements (i.e., “tangible resources, intangible resources, digital resources, and dependent resources”) are directed to Applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).

With respect to the dependent claim 7, the claim elaborates that wherein the one or more entity systems comprise at least one of one or more entity applications, one or more mobile applications, and one or more independent platforms. (These additional elements (i.e., “entity applications, one or more mobile applications, and one or more independent platforms”) are directed to Applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)) and an attempt to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).

Dependent claims 9-14 recite the same features as applied to claims 2-7 respectively above, therefore they are also rejected under the same rationale.

Dependent claims 16-20 recite the same features as applied to claims 2-6 respectively above, therefore they are also rejected under the same rationale.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 15 (line# refers to claim 1):
In line 8, it recites the phrase “one or more users”. However, prior to this phrase at line 1, it recites “one or more users”. Thus, it is unclear whether the second recitation of “one or more users” is the same or different from the first recitation of “one or more users”.
In line 11, it recites the phrase “the environment of the entity”. However, prior to this phrase at line 1, it recites “an environment”. Thus, it is unclear whether the second recitation of “the environment of the entity” is the same or different from the first recitation of “environment”. If they are the same environment, same term should be used (i.e., an environment of an entity).

As per claims 2-7, 9-14 and 16-20:
	They are system, computer program product and computer implemented method claims that depend on claims 1, 8 and 15 respectively above. Therefore, they have same deficiencies as claims 1, 8 and 15 above. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 8-9, 13-14, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US. Pub. 2017/0250885 A1) in view of Kawai et al. (US Pub. 2006/0271700 A1).

As per claim 1, Donovan teaches the invention substantially as claimed including A system for allocating resources to one or more users within an environment, the system comprising (Donovan, Fig. 1, 100 (as environment), 130 system, user; Abstract, lines 2-3, allocation of resources based on resource utilization; lines 10-12, assign the one or more resources to the user): 
at least one network communication interface (Donovan, Fig. 1, 132 communication interface); 
at least one non-transitory storage device (Donovan, Fig. 1, 136 Memory); and 
at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to (Donovan, Fig. 1, 132 Communication interface, 134 processor, 136 memory; Also see claim 1, lines 1-6, at least one non-transitory storage device; at least one processor; and at least one module stored in said storage device and comprising instruction code that is executable by the at least one processor and configured to cause said at least one processor to): 
establish a communication link with one or more entity systems, wherein the one or more entity systems are located in the environment of the entity (Donovan, Fig. 1, 140 user input system (as entity system); [0005] lines 2-3, establish a communication link with a user device; [0027] lines 7-11, the system 130 may be configured to establish a communication link with the user input system 140, whereby the communication link establishes a data channel (wired or wireless) to facilitate the transfer of data between the user input system 140 and the system 130; [0021] lines 8-13, allocation of resources between users, groups, sub-groups, or the like within the organization…provisioning of resources, consistently delivering, and seamlessly integrating with existing systems within the entity; also see [0045] lines 23-28, a traveling employee may communicate with personnel at a physical location associated with the entity using a corporate mobile device. In this case, the action therefore is the act of communicating with the personnel in the resource used to execute this action is the corporate mobile device (as one or more entity systems (i.e., user input system, mobile devices) are located in the environment of the entity; also see [0023]); 
identify one or more patterns associated with the one or more users based on the communication link with the one or more entity systems (Donovan, [0005] lines 5-7, electronically track, via the established communication link, resource utilization of the user over a predetermined period of time; [0008] lines 2-5, identify a primary pattern associated with the resource utilization of the user based on at least tracking resource utilization of the user over a predetermined period of time (as identify pattern associated user based on the resource utilization from the communication link with the one or more entity systems)); and 
allocate the one or more resources to the one or more users based on the one or more patterns (Donovan, [0040] lines 2-6, [0044] lines 9-16, the user constantly and consistently uses the software to communicate with other personnel. In response, the system may be configured to identify one or more additional resources to be allocated to the user based on at least determining that the at least one of the one or more resources meets a maximum utilization requirement and allocate the one or more additional resources to the user; also see [0051] lines 2-10, track the resource utilization of each of these devices and identify patterns associated with the resource utilization to determine whether each device is performing at maximum capacity. As described herein, the system may be configured to determine a utilization score for each device and determine whether the devices are being used efficiently. In this regard, the system may be configured to determine whether the devices need to be replaced, upgraded, or reallocated according to its utilization to increase utilization efficiency).

Donovan fails to specifically teach register one or more users of an entity to a closed distributed register and register one or more resources of the entity to the closed distributed register.

However, Kawai teaches register one or more users of an entity to a closed distributed register and register one or more resources of the entity to the closed distributed register (Kawai, Fig. 7, 113 service/user allocation table (as closed distributed register, see specification [0023] “Distributed register…may refer to a structured list of data records), user, center, server A1, A2, B1, B2 (as resources), allocated (amount), used, quantity allocated; [0097] lines 1-4, Information indicative of users to whom server resources are currently allocated and server resource quantities allocated to these users is registered in the service/user allocation table 113 (as register one or more users and one or more resources of the entity in the closed distributed register).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Donovan with Kawai because Kawai’s teaching of registering the one or more users and its associated resources into an allocation table (as closed distributed register) would have provided Donovan’s system with the advantage and capability to allow the system to easily manage the resource allocations among different users which improving the system performance and efficiency.

As per claim 2, Donovan and Kawai teach the invention according to claim 1 above. Donovan further teaches wherein the at least one processing device is configured to identify the one or more patterns based on tracking activity of the one or more users via the one or more entity systems for a period of time (Donovan, [0005] lines 5-7, electronically track, via the established communication link, resource utilization of the user over a predetermined period of time; [0008] lines 2-5, identify a primary pattern associated with the resource utilization of the user based on at least tracking resource utilization of the user over a predetermined period of time; also see [0040] lines 21-23, an action associated with a traveler (traveling employee) may be to communicate with the entity's facility periodically).

As per claim 6, Donovan and Kawai teach the invention according to claim 1 above. Donovan further teaches wherein the one or more resources comprise at least one of tangible resources, intangible resources, digital resources, and dependent resources (Donovan, [0022] lines 9-11, resources may indicate one or more hardware and/or software (as including tangible resources, intangible resources) available to the user and enables the user to work towards the collective goal of the entity; [0043] lines 24-26, a resource that requires a large memory (as tangible resources) requirement for functioning).

As per claim 7, Donovan and Kawai teach the invention according to claim 1 above. Donovan further teaches wherein the one or more entity systems comprise at least one of one or more entity applications, one or more mobile applications, and one or more independent platforms (Donovan, Fig. 1, 140 user input system, user application; [0040] lines 25-28, an action associated with a traveler (traveling employee) may be to communicate with the entity's facility periodically. In another example, an action associated with a business developer may be to develop reports related to a specialized application installed on the user input device; [0045] lines 23-28, a traveling employee may communicate with personnel at a physical location associated with the entity using a corporate mobile device. In this case, the action therefore is the act of communicating with the personnel in the resource used to execute this action is the corporate mobile device).

As per claim 8, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Donovan further teaches the computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprises one or more executable portions (Donovan, Claim 10, lines 1-3, A computer program product for allocation of resources based on resource utilization, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to).

As per claims 9 and 13-14, they are computer program product claims of claims 2 and 6-7 respectively above. Therefore, they are rejected for the same reason as claims 2 and 6-7 respectively above.

As per claims 15-16 and 20, they are computer implemented method claims of claims 1-2 and 6 respectively above. Therefore, they are rejected for the same reason as claims 1-2 and 6 respectively above.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan and Kawai, as applied to claims 2, 9 and 16 respectively above, and further in view of Rao et al. (US Pub. 2018/0262991 A1).

As per claim 3, Donovan and Kawai teach the invention according to claim 2 above. Donovan teaches identifying the one or more patterns of the one or more users (Donovan, [0005] lines 5-7, electronically track, via the established communication link, resource utilization of the user over a predetermined period of time; [0008] lines 2-5, identify a primary pattern associated with the resource utilization of the user based on at least tracking resource utilization of the user over a predetermined period of time (as identify pattern associated user based on the resource utilization from the communication link with the one or more entity systems)).

Donovan and Kawai fail to specifically teach in response to identifying the one or more patterns of the one or more users, storing the one or more patterns in a data repository.

However, Rao teaches in response to identifying the one or more patterns of the one or more users, storing the one or more patterns in a data repository (Rao, Fig. 3A, 302, 303, 304, 310, 312 determine resource specific current utilizations…; 320 store determined raw or partially compressed data of 302-312 in local memory of mobile device; [0076] lines 11-16, examples of utilization information may include display utilization information such as multimedia frames per second and screen brightness. Another example of utilization information is that related to current CPU utilization, for example reported in terms of computational floating point operations per second; [0077] lines 1-3, At step 320 the parameters determined in steps 302 through 312 are stored in a local buffer of the specific mobile device (as data repository)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Donovan and Kawai with Rao because Rao’s teaching of storing the resource utilization pattern into a local buffer (as data repository) would have provided Donovan and Kawai’s system with the advantage and capability to allow the system to store, manage and retrieve the utilization information when needed which allowing the system to optimizing the resource allocation which improving the system performance and efficiency.

As per claim 10, it is a computer program product claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

As per claim 17, it is a computer implemented method claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan and Kawai, as applied to claims 1, 8 and 15 respectively above, and further in view of Joshi et al. (US Pub. 2014/0281131 A1).

As per claim 4, Donovan and Kawai teach the invention according to claim 1 above. Donovan further teaches determine that at least one user is deviating from an established pattern associated with the at least one user based on the communication link with the one or more entity systems (Donovan, [0046] lines 1-15, the process flow includes determining that the one or more actions is outside the one or more rails associated with the identified primary pattern (as determine that at least one user is deviating from an established pattern). In this regard, the system may determine that a user associated with a particular user profile is executing one or more actions that is outside the rails of the primary pattern associated with the user profile. For example, the user with a profile of a day extender who primarily works in the office is expected to use resources and execute actions such as remote access that are within the rails of the primary pattern associated with that of the day extender. If the user then begins to execute actions such as running business and data analytics using specialized applications, the system may determine that the one or more actions are outside the rails of the primary pattern; also see [0005] lines 5-7, electronically track, via the established communication link, resource utilization of the user over a predetermined period of time; [0008] lines 2-5, identify a primary pattern associated with the resource utilization of the user based on at least tracking resource utilization of the user over a predetermined period of time); 
identify that at least one resource of the one or more resources is allocated to the at least one user (Donovan, [0046] lines 7-11, For example, the user with a profile of a day extender who primarily works in the office is expected to use resources and execute actions such as remote access that are within the rails of the primary pattern associated with that of the day extender; also see Fig. 6A, 604 Assigned resources; [0006] lines 8-10, reallocate the at least one of the one or more resources based on at least determining that the utilization score is lower than the first predetermined threshold (as including identifying the at least one resource (that utilization score is lower)); and 
reallocate the at least one resource (Donovan, [0045] lines 1-2,  FIG. 3 illustrates a general process flow for reallocation of resources based on a detected pattern of utilization 300; [0006] lines 8-10, reallocate the at least one of the one or more resources based on at least determining that the utilization score is lower than the first predetermined threshold). 

Donovan and Kawai fail to specifically teach when reallocate the resource, it is relocate the at least one resource to at least one other user.

However, Joshi teaches when reallocate the resource, it is relocate the at least one resource to at least one other user (Joshi, [0095] lines 3-10,  dynamically re-provision and/or reallocate cache resources in accordance with user preferences, configuration, and/or I/O requirements of the virtual machines 208A-N. The virtual machines 208A-N may have different I/O requirements, which may change over time due to, inter alia, changes in operating conditions, usage characteristics and/or patterns; [0063] lines 8-10, dynamically re-provision and/or reallocate cache resources between the virtual machines 208A-N (as relocate the at least one resource to at least one other user based on the pattern change, user was taught by Donovan)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Donovan and Kawai with Joshi because Joshi’s teaching of reallocating the resource to different VMs when the pattern changes would have provided Donovan and Kawai’s system with the advantage and capability to allow the system to optimizing the resource allocation which improving the resource utilization and system efficiency.

As per claim 11, it is a computer program product claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

As per claim 18, it is a computer implemented method claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan and Kawai, as applied to claims 1, 8 and 15 respectively above, and further in view of HANES et al. (US Pub. 2019/0245806 A1).

As per claim 5, Donovan and Kawai teach the invention according to claim 1 above. Donovan and Kawai fail to specifically teach receive a request from a first user to reserve a first resource for a future time period, via the one or more entity systems; and in response to receiving the request from the first user, allocate the first resource to the first user for the future time period.

However, HANES teaches receive a request from a first user to reserve a first resource for a future time period, via the one or more entity systems (HANES, Fig. 4, 445 End device (as entity system); [0018] lines 3-8, estimate future resource usage for a future operation to be executed by the end device at a future time and transmit a request to reserve one or more fog computing resources (as include first resource) to satisfy the estimated future resource usage. The system also includes a fog orchestrator comprising a reservation application configured to receive the request from the end device, where the request comprises the future time and a duration; [0020] lines 3-6, edge devices (e.g., fog orchestrators) used to manage fog resource can also receive requests to reserve fog computing resources for future use by end devices (e.g., user devices or IoT devices). These reservations can begin at a point in the future, or immediately; [0021] lines 8-9, provide resources to end devices (such as IoT devices and user devices); and 
in response to receiving the request from the first user, allocate the first resource to the first user for the future time period (HANES, [0094] lines 1-3, where the Fog Orchestrator 405 reserves the fog computing resource of the first fog node for the specified future time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Donovan and Kawai with HANES because HANES’s teaching of reserving/allocating the resource to the user for the further use based on the received reserving request would have provided Donovan and Kawai’s system with the advantage and capability to allow the system to ensuring that different user device to have the sufficient resources for processing in the future time which improving the system efficiency and performance. 

As per claim 12, it is a computer program product claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

As per claim 19, it is a computer implemented method claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195